      Case 2:19-cv-00272-SAB   ECF No. 43      filed 12/28/20   PageID.357 Page 1 of 4



 1
                                                                             FILED IN THE

 2                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


 3                                                                 Dec 28, 2020
 4                                                                      SEAN F. MCAVOY, CLERK



 5
 6                       UNITED STATES DISTRICT COURT
 7                    EASTERN DISTRICT OF WASHINGTON
 8
 9 LUCAS M. CHANEY, individually, and
10 as guardian ad litem for TC, a minor, and       NO. 2:19-cv-00272-SAB
11 KATHLEEN CHANEY,
12              Plaintiffs,                        SECOND AMENDED JURY
13              v.                                 TRIAL SCHEDULING ORDER
14 AUTOTRACKERS AND RECOVERY
15 NORTH LLC, PATRICK K. WILLIS
16 COMPANY, INC., and SANTANDER                    JURY TRIAL SCHEDULED FOR
17 CONSUMER, USA INC.,                             OCTOBER 18, 2021
18              Defendants.
19
20       Before the Court is the parties’ Joint Stipulation to Continue Trial and Pre-
21 Trial Dates, ECF No. 42. The motion was heard without oral argument. Plaintiffs
22 are represented by Alexander B. Trueblood, Michael Parker, and Larry Kuznetz;
23 Geoffrey D. Swindler represents T.C.; Defendant Autotrackers and Recovery
24 North, LLC is represented by Alfred Donohue and Gabriella Wagner; Defendant
25 Patrick Willis and Santander Consumer USA Inc. is represented by Charles
26 Hausberg, Trevor Pincock, and Marnie Silver.
27       The parties ask to continue the trial date to permit them additional time to
28 obtain certain medical records and bills and conduct mediation. Good cause exists

     SECOND AMENDED JURY TRIAL SCHEDULING ORDER * 1
        Case 2:19-cv-00272-SAB    ECF No. 43   filed 12/28/20   PageID.358 Page 2 of 4



 1 to grant the motion.
 2         Accordingly, IT IS ORDERED:
 3         1. The parties’ Joint Stipulation to Continue Trial and Pre-Trial Dates, ECF
 4 No. 42, is APPROVED.
 5         2. The Court’s July 13, 2020 Amended Scheduling Order, ECF No. 28, is
 6 amended as follows:
 7                                    TRIAL DATES
 8 4. Jury Trial. The jury trial set for March 29, 2021, is continued to October 18,
 9 2021, at 9:00 a.m. in SPOKANE, Washington. Counsel estimates a trial length of
10 four days.
11 5. Pretrial Conference. The March 18, 2021 in-person pretrial conference is
12 continued to October 7, 2021, at 11:00 a.m. in SPOKANE, Washington.
13                                           ***
14                               DISCOVERY DEADLINES
15 7. Expert Disclosures.
16         A. Initial Expert Disclosures. Each Party shall identify its experts and serve
17 written reports as required by Rule 26(a)(2) on all other parties no later than April
18 2, 2021. Each Party shall also provide dates for which those experts can be
19 available for deposition.
20         B. Rebuttal Expert Disclosures. Each Party shall identify its rebuttal experts
21 and serve written reports as required by Rule 26(a)(2) on all other parties no later
22 than May 3, 2021. Each Party shall also provide dates for which those experts can
23 be available for deposition.
24 8. Discovery.
25         B. Discovery Deadline. All discovery shall be completed on or before July
26 2, 2021.
27 //
28 //

     SECOND AMENDED JURY TRIAL SCHEDULING ORDER * 2
      Case 2:19-cv-00272-SAB     ECF No. 43    filed 12/28/20   PageID.359 Page 3 of 4



 1                               MOTION DEADLINES
 2 9. Motions to Amend Pleadings or Add Parties. Any motion to amend the
 3 pleadings or add named parties shall be filed and served by March 22, 2021.
 4 10. Daubert Motion Deadline. Challenges to the admissibility of expert opinion
 5 testimony shall be made by written motion and filed by June 4, 2021. If the party
 6 challenging expert testimony anticipates that an evidentiary hearing shall be
 7 required, the party shall so advise the Court and opposing counsel in conjunction
 8 with the filing of its motions.
 9 11. Dispositive Motions. All dispositive motions shall be filed and served on or
10 before August 6, 2021.
11 12. Motions in Limine.
12         A. Motions in Limine: shall be filed and served on or before September 7,
13 2021.
14         B. Responses: shall be filed and served on or before September 14, 2021.
15         C. Replies: shall be filed and served on or before September 21, 2021.
16                       TRIAL PREPARATION DEADLINES
17 13. Exhibit and Witness Lists.
18         A. Exhibit Lists and Witness Lists: shall be filed and served and exhibits
19 made available for inspection (or copies provided), on or before September 14,
20 2021.
21         D. Objections: Objections to the opposing party’s witness list or exhibit list
22 and any accompanying briefs shall be filed and served on or before September 21,
23 2021.
24         E. Responses: Responses, if any, to objections shall be filed and served on or
25 before September 28, 2021.
26 14. Pretrial Exhibit Stipulation.
27         B. Deadline: The pretrial exhibit stipulation shall be filed on September 27,
28 2021.

     SECOND AMENDED JURY TRIAL SCHEDULING ORDER * 3
      Case 2:19-cv-00272-SAB    ECF No. 43    filed 12/28/20   PageID.360 Page 4 of 4



 1        C. Objections to witness and exhibits shall be heard at the pretrial
 2 conference.
 3 15. Designation of Testimony.
 4        The parties shall notify the Court on or before August 30, 2021 whether
 5 deposition testimony will be used at trial. The Court will then schedule a hearing to
 6 review all designated testimony and objections so that a final edited version of the
 7 deposition testimony can be prepared for trial.
 8 16. Pretrial Order.
 9        A. Deadline: A joint Pretrial Order, prepared in accordance with the format
10 provided in Local Rule 16.1(b), shall be filed on or before September 27, 2021
11 and a copy e-mailed in Word format to the Court at
12 bastianorders@waed.uscourts.gov.
13 17. Trial Briefs and Proposed Voir Dire. Trial briefs and voir dire shall be filed
14 by September 23, 2021.
15 18. Jury Instructions. No later than September 23, 2021, the parties shall file
16 jointly proposed jury instructions.
17        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
18 this Order and to provide copies to counsel.
19        DATED this 28th day of December 2020.
20
21
22
23
24
                                              Stanley A. Bastian
25
                                          United States District Judge
26
27
28

     SECOND AMENDED JURY TRIAL SCHEDULING ORDER * 4
